Opinion by
Gawthrop, J.,
This was a suit in assumpsit to recover a balance claimed to be due under a wage contract. Plaintiff tes*253tified in support of Ms allegations that for three years prior to the making of said contract he was employed by defendant as á helper; that, while so employed on July 9, 1920, the vice-president and general manager of defendant asked him if he wanted to buy a delivery truck from defendant; that he answered “yes” and inquired how he could pay for the truck; that the manager said that plaintiff could pay on the installment plan; that defendant asked how much he would have to pay for the truck; that the manager said he would pay plaintiff $18 a day for maMng deliveries of merchandise with the truck on two routes each day, and that plaintiff was to pay the firm $46.10 a week for one year and also pay all bills for repairs, oil, gas, tires and other accessories; that after the year’s payment the truck would belong to plaintiff, and that plaintiff , was to work for the firm two years; that plaintiff accepted the proposition, went to work under the contract .on July 20, 1920, and was paid at the rate of wages above stated; that defendant retained $399.52 on account of payment for the truck; that on September 21, 1920, defendant’s manager rescinded the agreement and discharged plaintiff without cause; that plaintiff demanded from defendant the money he had paid on account of the purchase price of the truck and, payment being refused, brought this suit. Defendant denied the above stated agreement and endeavored to prove, that plaintiff was paid on a basis of $10.35 a day, that he was discharged for due cause and defendant owed him nothing. The case was tried before a judge without a jury and the finding was for plaintiff for the amount of his claim with interest.
The complaint set forth by the four assignments of error is that the trial judge erred in failing to find for defendant. After a thorough consideration of the evidence, we agree with the learned trial judge when he said: “The defendant’s case, in opposition to plaintiff’s claim is one that presents little or no real testimony to defeat a recovery.” Indeed the statement of the ques*254tion involved inferentially concedes this, by failing t’o suggest the insufficiency of the evidence to sustain the finding. It presents two other propositions. We quote the question: “Whether or not an officer of a corporation can bind a corporation for an unauthorized contract, where authority is denied; whether or not a minor by disaffirmance of a contract can collect money under a contract without restoring the parties in their original positions.” The first proposition is not involved and is moot' only, because there is abundant evidence in the record to sustain a finding of fact that the corporation ratified the contract made by its general manager and vice-president with plaintiff, by accepting his services and paying him in accordance with the terms of the contract'. Plaintiff offered in evidence his pay envelopes, which amounted to a demonstration that he was paid at the rate of $18 per day and that defendant retained $46.10 a week from the wages. Nor does the case present the question of the right of an infant to disaffirm a contract and recover what he parted with under the same without putting defendant in statu quo. The evidence fully warrants a finding of fact that defendant discharged plaintiff and rescinded the contract.
All the assignments of error are overruled, and the judgment is affirmed.